2014 IL App (1st) 123579
                                            No. 1-12-3579
                                       Opinion filed May 7, 2014
                                                                       Third Division
     ______________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT

     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,       )    Appeal from the Circuit Court
                                                )    of Cook County.
           Petitioner-Appellee,                 )
                                                )
     v.                                         )    11 JD 5020
                                                )
     J.F.,                                      )
                                                )    The Honorable
           Respondent-Appellant.                )    Colleen F. Sheehan,
                                                )    Judge, presiding.
                                                )
     ______________________________________________________________________________

           PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
           Justices Neville and Mason concur in the judgment and opinion.


                                                 OPINION


¶1         Respondent, J.F., was 15 years old when adjudicated delinquent for a forcible felony.

        She raises an equal protection challenge to her mandatory minimum probation term of five

        years required under the Juvenile Court Act of 1987 (Act) (705 ILCS 405/5-715 (1) (West

        2010)). The gist of her argument is that the mandatory minimum treats juveniles who

        commit forcible felonies (i) worse than those who commit nonforcible felonies despite their

        otherwise being similarly situated and (ii) harsher than adult offenders for the same offense.
     1-12-3579


        We find the mandatory minimum does not violate the equal protection clause because J.F.

        cannot establish that she is similarly situated to juveniles who commit nonforcible felonies or

        that a criminal conviction of an adult offender equates to a finding of delinquency.

¶2         In addition, J.F. asserts, and the State concedes, that the juvenile court departed from the

        one-act, one-crime doctrine when it adjudicated her delinquent of both aggravated battery

        and battery for the same physical act. We agree, and vacate the lesser offense of battery.

¶3                                          BACKGROUND

¶4         In November 2011, the State filed a petition for adjudication of wardship against J.F. for

        aggravated battery and battery of two juvenile girls, Jaylah and Amber, and, as to Amber,

        additional charges of robbery and theft from person.

¶5         At trial, Amber testified she was 15 years old, and on November 11, 2011, went with

        friends Jaylah and Javon to downtown Chicago. At about 10:20 p.m., she saw J.F., a girl she

        knew from her neighborhood, with a group of 10 girls. Amber and her friends went to a

        CTA station and J.F. and the other girls followed them onboard the same train car. The

        group of girls surrounded Jaylah and pushed her. Amber saw Jaylah grab her phone from

        J.F., though she did not see J.F. take Jaylah's phone. (Jaylah, whose testimony substantially

        coincided with Amber's, said she was looking at her phone when J.F. suddenly grabbed it.)

        One of the girls hit Amber and Amber hit her back. The two of them fell to the floor and J.F.

        with the others attacked Amber. J.F. bit Amber's hand and took her cell phone. The attack

        left Amber with a swollen cheek and bite mark on her hand. When the train stopped near

        White Sox Park, everyone got off. Amber and Jaylah followed the group in an attempt to

        determine who had Amber's phone. A couple of weeks later, Amber met with a detective

        and identified J.F. from a photo array.


                                                     2
       1-12-3579


¶6           J.F. testified. She denied she struck anyone, bit Amber, or took Amber's phone. She

          identified another girl as the attacker and claimed to have been on the opposite side of the

          train when Amber was jumped.

¶7           The trial court found the victims' testimony more credible than J.F.'s testimony and found

          J.F. guilty of robbery, aggravated battery, and battery of Amber. J.F. was sentenced to the

          mandatory five year minimum probation term required under section 5-715(1) of the Juvenile

          Court Act. 705 ILCS 405/5-715(1) (West 2010). In addition, she was ordered to perform 20

          hours of community service and participate in the Peace Circle group for girls.

¶8                                              ANALYSIS

¶9                                     No Equal Protection Violation

¶ 10         J.F. contends the mandatory probation provision of section 5-715(1) of the Juvenile Court

          Act violates her equal protection rights under the United States and Illinois Constitutions.

          This section directs the court to impose a five year probation term on a juvenile adjudicated

          delinquent of a forcible felony, among other offenses. J.F. argues that juveniles adjudicated

          delinquent of a nonforcible felony are like juveniles adjudicated delinquent of forcible

          felonies yet the former are not subject to the mandatory minimum. Similarly, no rational

          basis lies for a juvenile convicted of burglary to receive a harsher and mandatory sentence

          than an adult robbery offender who is subject to a sentence of probation not to exceed four

          years. 730 ILCS 5/5-4.5-30(d) (West 2010).

¶ 11          Because a statute's constitutionality is a question of law, we review de novo. Jacobson v.

          Department of Public Aid, 171 Ill. 2d 314, 323 (1996).            We interpret a statute as

          constitutional if "reasonably possible." In re Jonathon C.B., 2011 IL 107750, ¶ 79. The

          Supreme Court of Illinois routinely recognizes that statutes have a strong presumption of


                                                      3
       1-12-3579


          constitutionality.   People v. Sharpe, 216 Ill. 2d 481, 486-87 (2005).          To defeat this

          presumption the party challenging must "clearly establish" the alleged constitutional

          violation. Id. at 487.

¶ 12          The State contends J.F. has failed to demonstrate that she is similarly situated to either

          juveniles who commit nonfelonies or adults convicted of the same offense and, therefore,

          J.F.'s equal protection claim must fail. Moreover, even if this court finds J.F. is similarly

          situated to either comparative group, the State maintains five years' mandatory probation is

          rationally related to the Juvenile Court Act's goals and, as such, meets the rational basis test

          and is constitutional.

¶ 13          Under the Act, the juvenile burglar must serve a five-year term of probation.            As

          compared with juveniles, adults who commit robbery are subject to a Class 2 felony

          sentence, which provides for imprisonment of not less than three years and not more than

          seven years. 730 ILCS 5/5-4.5-35(a), (d) (West 2010). In addition, adults are subject to a

          possible four year probationary period and a mandatory two-year parole term on release. 730

          ILCS 5/5-4.5-35(l) (West 2010).

¶ 14          The equal protection analysis is the same under either the Illinois or United States

          Constitution. People v. Shephard, 152 Ill. 2d 489, 499 (1992); U.S. Const., amend. XIV, § 1;

          Ill. Const. 1970, art. I, § 2. The equal protection clause "guarantees that similarly situated

          individuals will be treated in a similar fashion, unless the government can demonstrate an

          appropriate reason to treat them differently." In re Jonathon C.B., 2011 IL 107750, ¶ 116.

          This guarantee allows the legislature to create distinctions between different groups of people

          as long as that distinction avoids "criteria wholly unrelated to the legislation's purpose." Id.

          Both parties agree that this case does not invoke strict scrutiny analysis because the


                                                       4
       1-12-3579


          classification involves neither a fundamental right nor a suspect class. People v. Breedlove,

          213 Ill. 2d 509, 518 (2004). Rather, the rational basis test applies. This test "simply inquires

          whether the method or means employed by the statute to achieve the stated [goal or] purpose

          of the legislation are rationally related to that goal." Id. The court will not make this rational

          basis inquiry, however, until the movant proves he or she is similarly situated to the

          comparison group. People v. Masterson, 2011 IL 110072, ¶ 25. If a movant cannot meet

          this preliminary threshold, the equal protection claim fails. People v. Whitfield, 228 Ill. 2d
502, 513 (2007).

¶ 15         J.F. fails to demonstrate she is similarly situated to either comparison group. Initially,

          J.F. claims she is similarly situated to juvenile offenders adjudicated delinquent of

          nonforcible felonies.    Our supreme court has rejected similarly situated arguments that

          compare two groups of juvenile offenders. See In re Jonathon C.B, 2011 IL 107750, ¶ 117

          (finding that although Juvenile Court Act only provided jury trial for those juvenile offenders

          subject to extended juvenile jurisdiction, habitual offender, or violent offender proceedings,

          this distinction did not violate equal protection rights of juvenile felony sex offenders

          because they were not subject to "mandatory incarceration or the possibility of an adult

          sentence"); City of Urbana v. Andrew N.B., 211 Ill. 2d 456, 466-68 (2004) (Juvenile Court

          Act provision that allows municipalities to choose whether to prosecute juveniles for

          ordinance violations under Act or municipal code, which does not provide juveniles with

          counsel or other procedural protections, is constitutional); In re G.O., 191 Ill. 2d 37, 43

          (2000) (finding juveniles charged with first degree murder were "no longer subject to a

          mandatory sentencing requirement" and, thus, did not need to be afforded jury trial right);

          People v. P.H., 145 Ill. 2d 209, 231 (1991) (juveniles subject to transfer who had prior felony


                                                        5
       1-12-3579


          adjudications and were currently charged with crime committed in furtherance of gang

          activity were not similarly situated to juveniles charged with offense warranting automatic

          transfer). The five-year term of probation at issue here is warranted based on the seriousness

          of the offense J.F. committed.       Therefore, J.F. is not similarly situated to juveniles

          adjudicated delinquent of nonforcible felonies.

¶ 16         J.F. also claims that she is similarly situated to adults convicted of robbery. Juveniles

          adjudicated delinquent under the Juvenile Court Act are not similarly situated to adult

          offenders because they are not subject to adult sentencing. In re Jonathon C.B., 2011 IL
107750, ¶ ¶117-18 (finding that Juvenile Court Act did not violate defendant’s equal

          protection rights by denying him jury trial because he was not subject to adult sentence and,

          therefore, not similarly situated to adult sex offenders). In contrast to J.F.'s sentencing

          hearing, if an adult robber is convicted of a Class 2 felony, the adult is subject to a minimum

          three-year prison term. 730 ILCS 5/5-4.5-35(a) (West 2010) (stating that Class 2 felony

          offenders are subject to minimum of three and a maximum of seven years imprisonment).

          Although an adult offender may receive a four-year term of probation instead of a term of

          years, the adult offender still faces incarceration at sentencing while a juvenile does not.

          Also, adult robbers must serve a two year supervisory term on release. 730 ILCS 5/5-4.5-

          35(l) (West 2010). J.F. was not subject to adult incarceration or a criminal conviction. In re

          Rodney H., 223 Ill. 2d 510, 520 (2006) (finding that juvenile adjudications do not carry a

          "taint of criminality" (internal quotation marks omitted.)). Even though the Juvenile Court

          Act's 1999 amendments have augmented the original purpose by including juvenile

          accountability and public safety objectives, courts have not recognized juvenile proceedings

          as criminal in nature. In re Vincent K., 2013 IL App (1st) 112915, ¶ 49; In re Jonathon C.B.,


                                                      6
       1-12-3579


          2011 IL 107750, ¶ 97; People v. Taylor, 221 Ill. 2d 157, 170 (2006) (finding substantial

          differences between juvenile and adult proceedings despite changes in policy). Accordingly,

          juvenile and adult proceedings are different as juveniles and adult robbers are not similarly

          situated.

¶ 17                                         One Act, One Crime

¶ 18          Next, J.F. argues, and the State concedes, that the court violated the one-act, one-crime

          doctrine by finding her delinquent of both aggravated battery and simple battery. The one-

          act, one-crime doctrine prevents multiple adjudications based on one physical act and applies

          to juvenile proceedings. People v. King, 66 Ill. 2d 551, 566 (1977); In re Samantha V., 234
Ill. 2d 359, 375 (2009) (finding that one-act, one-crime doctrine applies to juvenile

          proceedings). J.F. was adjudicated delinquent of both aggravated battery and battery of

          Amber because she struck and bit Amber. Because both of these adjudications resulted from

          the same physical act, the trial court should not have found her delinquent of both offenses.

          When a violation of the one-act, one-crime doctrine is identified, the court must vacate the

          less serious offense and enter a delinquency finding as to the more serious offense.

          Samantha V., 234 Ill. 2d at 380. J.F.'s adjudication of battery is vacated and a finding of

          delinquency is entered for aggravated battery and robbery.

¶ 19          The judgment of the circuit court is affirmed in part and vacated in part.




                                                       7